—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint on the ground that Lori L. Jablonski (plaintiff) had not suffered a serious injury within the meaning of Insurance Law § 5102 (d). In response to defendant’s motion, plaintiffs submitted the affidavit of Dr. Geraci, a specialist in spine and musculoskeletal disorders, who had treated plaintiff for two years. Dr. Geraci averred that plaintiff had suffered a permanent 50% loss of forward flexion and extension of the lumbar spine, a 25% loss in side-bending motions and a 25% loss of flexion and extension of the cervical spine. That evidence is sufficient to raise an issue of fact whether plaintiff suffered a serious injury (see, Bates v Peeples, 171 AD2d 635; Lazarre v Kopczynski, 160 AD2d 772). (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Summary Judgment.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.